Case 4:20-cv-00011-SDJ-KPJ Document 30 Filed 03/22/21 Page 1 of 2 PageID #: 161




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   GUSTAVO LOPEZ,                               §
                                                §
           Plaintiff,                           §
                                                §
   v.                                           §       Civil No.: 4:20-cv-00011-SDJ-KPJ
                                                §
   BRONCO MANUFACTURING,                        §
                                                §
           Defendant.                           §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On February 10, 2021, the Magistrate Judge entered proposed findings of fact and

 recommendations (the “Report”) (Dkt. #28) that Defendant Bronco Manufacturing, Inc.’s Motion

 and Brief in Support Thereof to Dismiss for Lack of Subject Matter Jurisdiction, to Dismiss for

 Plaintiff's Failure to State a Claim, or Alternatively, Motion for More Definite Statement (the

 “Motion”) (Dkt. #17) be granted for lack of jurisdiction.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Defendant’s Motion (Dkt. #17) is GRANTED.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

 action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each

 party shall bear its own costs.
Case 4:20-cv-00011-SDJ-KPJ Document 30 Filed 03/22/21 Page 2 of 2 PageID #: 162




         All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

 this civil action.

           So ORDERED and SIGNED this 22nd day of March, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                               2
